SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Defendant-Appellant Oscar Humberto Londono-Jimenez appeals from the judgment of conviction entered December 11, 2000 in the district court, following a guilty plea, upon a January 27, 1999 indictment charging Londono-Jimenez with one count of entering and being found in the United States after having been deported, subsequent to a conviction for the commission of an aggravated felony, without having obtained the express consent of the Attorney General, in violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2).
On appeal, Londono-Jimenez contends that, since he was arrested by state law enforcement authorities more than five years before the date of his indictment, his conviction is barred by the five-year statute of limitations set forth in 18 U.S.C. § 3282.
“It is well settled that a defendant’s plea of guilty admits all of the elements of a formal criminal charge, and, in the absence of a court-approved reservation of issues for appeal, waives all challenges to the prosecution except those going to the court’s jurisdiction.” Hayle v. United States, 815 F.2d 879, 881 (2d Cir.1987) (internal citations omitted). A challenge to a conviction based on a statute of limitations does not fall under this exception. See United States v. Doyle, 348 F.2d 715, 718 (2d Cir.1965); United States v. Hansel, 70 F.3d 6, 7 (2d Cir.1995) (per curiam). Because Londono-Jimenez pleaded guilty, he is precluded from raising this issue on appeal. We therefore affirm the district court’s judgment of conviction.
*55For the reasons set forth above, the judgment of the district court is AFFIRMED.